712 N.W.2d 482 (2006)
474 Mich. 1129
KING OF THE WIND FARMS, INC., Plaintiff-Appellant,
v.
MICHIGAN COMMISSION OF AGRICULTURE and Michigan Department of Agriculture, Defendants-Appellees.
Docket No. 130340. COA No. 257097.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 29, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.